DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al [20190195502].
With respect to claim 1, Tseng discloses: A kiln, comprising: a stage (30) including a stage body and a carrier member (74, 282), wherein the stage body has an upper opening and a first chamber which is located therein and communicates with the upper opening [see FIG 2]; the carrier member is detachably disposed at the stage body and covers the upper opening [paragraph 0080]; a stove (10) having an entry, a lower opening, and a second chamber which is located therein and communicates with the entry and the lower opening; the stove is joined to the stage body, while the lower opening faces the carrier member; a gas supply assembly [paragraph 0056, with reference to the “gas regulation valve”] disposed at the stage body and communicating with a gas source [paragraph 0071], and part of the gas supply assembly located at the first chamber [see FIG 7]; and a combustion device (40) located at the second chamber and communicating with the gas supply assembly [paragraph 0056]; wherein the carrier member can be detached from the stage body and be moved out of the stove from the entry, so that the first chamber communicates with the second chamber [see FIG 2]. Tseng, although not explicit of having a removable plate, certain portions of the disclosure imply that the plate is removable through a stove opening, specifically when referring to the rotating carrier member that is round, which appears to be less in diameter to be removed from said opening. Also, the width of the plate members appears to be less than the opening size, wherein anything could be removable/detachable, the means of how an element is removable would provide a distinguishable feature.
Tseng further discloses:
{cl. 2} The kiln of claim 1, wherein the carrier member includes a platen (28) and at least one carrier plate (282), the platen is detachably disposed at the stage body and covers the upper opening, while the at least one carrier plate is detachably disposed on the platen [paragraph 0036].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al [20190195502], further in view of Drew [1891802].
With respect to claims 3 and 6, Tseng discloses the invention as substantially claimed, however does not disclose the stopper or joint parts as claimed.
{cl. 3} The kiln of claim 2, comprising a stopper (32) which is detachably disposed at the stage body and is located at a bottom of the entry; the platen having an outer end, and the stopper located outside the outer end [see FIG 1, page 4, left column, lines 35-56].
{cl. 6} The kiln of claim 1, wherein a top of the stage body includes two joint parts (112), the upper opening is located between the two joint parts, and each joint part is provided with a first joint member; the stove includes two side walls (113), the lower opening is located between bottoms of the two side walls, the bottom of each side wall is placed at each joint part and provided with a second joint member (119); each second joint member is detachably joined to one corresponding first joint member so that the stove is joined to the stage body [see FIGs 21-23, page 8, left column, lines 3-9].
It would have been obvious at the time of filing the invention to modify the kiln of Tseng with the teachings of Drew because Drew provides an arrangement that prevents heat loss based on the frame attachment means.
Allowable Subject Matter
Claims 4, 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims have limitations that are not found in the art, and lacking motivation to combine, shows non-obviousness. Some of these features include the platen features and the platen relationship with the gasket, etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hobson [2335279] shows a similar construction of the kiln involving the framing/joint members [see FIG 1, elements 13, 50].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
8/24/2022